Title: To George Washington from John Hancock, 30 September 1775
From: Hancock, John
To: Washington, George



Sir
Philadelphia Septemr 30th 1775

Your Letters No. 4, 5 and two other Letters not Numberd, with the Inclosures have been duly Receiv’d and laid before Congress.
As there are sundry matters contain’d in your Letters which are of great importance, and on which the Congress, before they come to a final Determination, are Desirous to have the Advantage of your Experience and Knowledge; They have Appointed three of their Members, Vizt Mr Lynch, Doctor Franklin, & Mr Harrison to wait on you, Confer with you and the Governors of Connecticutt & Rhode Island, the Council of Massachussets Bay, and the President of the Convention of New Hampshire, (to whom I have wrote on the Subject by order of Congress,) and such other Persons as to the said Committee shall seem proper, touching the most effectual Method of Continuing, Supporting and Regulating a Continental Army.
The Committee will set out as soon as possible, and Expect to be with you by the 12th of next Month. I have the Honour to be with greatest Esteem, Sir, Your Most Obedt hume Servt

John Hancock President


The Inclos’d Letter to the Council of Massachusetts you will please to order to be Deliver’d. And the Letter to the President of the Convention of New Hampshire you will please to forward by Express as soon as possible.

